Citation Nr: 0207962	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-09 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an 
aortic aneurysm.

2.  The propriety of the initial 30 percent evaluation 
assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1980.  The veteran also had an earlier 16 years, 
seven months, and seven days of earlier active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for an aortic aneurysm, granted service 
connection for PTSD, and assigned the newly service connected 
PTSD a 10 percent rating, effective from March 30, 1999.  In 
October 2001, the RO reevaluated the veteran's service 
connected PTSD as 30 percent disabling, effective from 
March 30, 1999.

Initially, the Board notes that, given that the assignment of 
the initial rating for PTSD followed an award of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the question for consideration is the 
propriety of the initial rating assigned during the course of 
this appeal.  Thus, the rating issue in this case is as 
listed the cover page of this decision.

Next, the Board observes that, in an August 2000 rating 
action, the RO denied the veteran's claims of entitlement to 
service connection for tuberculosis and hypertension.  
However, given that the bases for the denials were that the 
claims were not well grounded, the veteran and his 
representative are hereby advised that said claims for 
service connection may be readjudicated in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Accordingly, these issues are referred to the RO for 
appropriate action.


REMAND

Service Connection for an Aortic Aneurysm

As to the claim of service connection for an aortic aneurysm, 
the Board notes that a review of the record on appeal shows 
that the veteran and his representative claim that service 
connection is warranted because it was directly caused by the 
veteran's military service including exposure to Agent Orange 
during his four tours of duty in the Republic of Vietnam or, 
alternatively, it was caused by hypertension which was first 
diagnosed while the veteran was on active duty and serving at 
an ROTC program, from May 1978 to November 1980, at Southern 
Arkansas University.  See statement in support of claim dated 
in March 1999, typed written statement of the veteran's 
received by the RO in April 2000, statement accompanying the 
veteran's May 2000 VA Form 9, and transcript of June 2002 
personal hearing.  In addition, the veteran argued that 
current heart disease was caused by smoking that was in turn 
caused by his becoming addicted to nicotine while in military 
service.  Id.

First, the Board will address the veteran's claim that his 
aortic aneurysm was caused by hypertension that was first 
diagnosed while on active duty.  As indicated above, because 
the veteran's initial claim of service connection for 
hypertension was denied as not well grounded during the time 
period in which the Veterans Claims Assistance Act of 2000 
eliminated the concept of a well grounded claim, this 
decision is subject to readjudication as if the decision was 
never issued.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099-
2100 (2000).  The Board also notes that a review of the 
record on appeal fails to disclose that the RO re-adjudicated 
the claim of service connection for hypertension post-
Veterans Claims Assistance Act of 2000.  However, in view of 
the claims made by the veteran, the Board cannot adjudicate 
the issue of service connection for an aortic aneurysm, based 
on the theories of secondary service connection and 
aggravation, without the issue of service connection for 
hypertension first being resolved by the RO.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001); 
Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).

Tellingly, the United States Court of Appeals for Veterans 
Claims (Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the Board finds that that the Board's 
adjudication of the claim for service connection for an 
aortic aneurysm must be stayed pending the RO's re-
adjudication of the veteran's claim for service connection 
for hypertension.  Id. 

Next, the Board notes, as indicated above, that on November 
9, 2000, the President approved the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (VCAA or Act).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duties to assist 
and notify, and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom; 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Act, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

Moreover, as to the veteran's claim that service connection 
is warranted for an aortic aneurysm because it was caused by 
exposure to Agent Orange while serving in the Republic of 
Vietnam, the Board notes that the regulations governing 
claims based on herbicide exposure have recently been 
amended.  See 38 U.S.C.A. § 1116 (as amended by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Public Law No. 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001)).

In addition, the Court has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  The Court has also held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
or supplemental statement of the case provided the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2001).  If not, the matter must be remanded 
to the RO to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2001).

Furthermore, governing regulations provide that the statement 
of the case and supplemental statement of the case will be 
furnished to the veteran a summary of the applicable laws and 
regulations.  3 8 C.F.R. §§ 19.29,19.31 (2001).

Tellingly, a review of the record on appeal shows that, while 
the veteran claimed that the aortic aneurysm was due to 
exposure to Agent Orange while serving in the Republic of 
Vietnam, none of the RO rating actions consider this theory 
of entitlement.  Moreover, neither the statement of the case 
nor the supplemental statements of the case provided the 
veteran with the laws and regulations controlling claims 
based on herbicide exposure, including notice of the recent 
change in those laws.  In addition, the record does not show 
that the veteran has been notified of the VCAA.

Therefore, in view of the changes in the law brought about by 
the Veterans Claims Assistance Act of 2000, on remand, the RO 
must undertake all necessary steps to comply with the notice 
and duty to assist provisions contained in the new law as 
well as to give the veteran the opportunity to have his claim 
of service connection for an aortic aneurysm considered based 
on a theory of exposure to herbicide agent, on both a 
presumptive and direct basis, and be reviewed under the most 
favorable version of the above regulations.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 C.F.R. § 19.31.

Moreover, the Boards notes that the VCAA requires that VA 
afford the veteran a medical examination (or, obtain a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000).  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Id.  However, while the 
record on appeal shows voluminous post December 1998 medical 
record surround the veteran's pre and post operative care 
surrounding his aortic aneurysm, it does not contain medical 
opinion evaluation as to the origins or etiology of the 
aortic aneurysm.  Therefore, the Board finds that, on remand, 
VA's duty to assist requires that the veteran be provided 
with a VA examination to obtain this missing medical opinion 
evidence.  Id.

In addition, the Board notes that the veteran claimed that he 
was first diagnosed with a heart disease, hypertension, while 
serving at a ROTC program at Southern Arkansas University.  
Thereafter, the veteran claimed that he received treatment 
for that heart disease, with first diet and exercise while in 
military service, and after military service with medication.  
However, while the record includes service medical records, 
dated from 1964 to 1976, those records do not include 
treatment records for the veteran's last four years of 
military service or his separation examination.  They also do 
not include any medical records for the period the veteran 
was posted at the ROTC program (i.e., the examination the 
veteran underwent in connection with a claim for life 
insurance, while serving at a ROTC program at Southern 
Arkansas University, from May 1978 to November 1980, in which 
he was first diagnosed with hypertension and the follow-up 
private treatment for hypertension from the Army Military 
Science Department of Southern Arkansas University and the 
Magnolia Clinic in Magnolia, Arkansas) or clinical records 
from Fort Lewis and Fort Bragg - all places the veteran 
reported he had received treatment at.  Similarly, while the 
record on appeal contains voluminous medical records from 
Martin Community Army Hospital, The Warren Clinic, Saint 
Francis Hospital in Columbus, Georgia, Saint Francis Hospital 
in Tulsa, Oklahoma, Cardiology of Tulsa, and Muskogee 
Regional Medical Center, these records primarily relate to 
the veteran's post December 1998 treatment following an 
aortic aneurysm - none of the records show the veteran's 
medical history in the years immediately following his 
separation from military service in 1980.  Therefore, on 
remand, a request for all the veteran's medical records, from 
all of the above sources, including all in-service and post-
service medical records, as well as any other source 
identified by the veteran, should be undertaken by the RO.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Higher Evaluation for PTSD

Turning next to the veteran's claim for a higher evaluation 
for PTSD, the Board notes that the veteran testified at his 
June 2002 personal hearing that he was receiving treatment 
for his PTSD at the Muskogee VA medical center (VAMC) and 
that he had even attended a counseling session on the morning 
that the hearing took place.  In addition, the veteran 
testified that the treatment included drug therapy and that 
he obtained all his treatment from VA.  

In this regard, the Board notes that a review of the record 
on appeal does not reveal VA treatment records for PTSD.  
However, the record on appeal also shows that, as recently as 
the veteran's September 2001 VA examination, he reported that 
he had not received treatment for his PTSD and had only seen 
Monte Newcombe, LSW, CADC, on one occasion to obtain a 
medical opinion regarding his having PTSD.  Nonetheless, 
given the above testimony, the Board finds that VA's duty to 
assist includes, on remand, obtaining and associating with 
the record, copies of all of the veteran's treatment records 
from the Muskogee VAMC and any other records maintained by 
Dr. Newcombe.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

Accordingly, the appeal is hereby REMANDED to the RO for the 
following actions:  

1.  As to the claim of service connection 
for hypertension, the RO should 
adjudicate the veteran's claim based on 
ALL applicable theories and applying the 
new laws and regulations provided for by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  

a.  Moreover, the veteran should 
also be advised of information 
needed in order to complete his 
claim for service connection.  In 
this regard, the veteran should be 
given the opportunity to attempt to 
secure statements from the 
physician, or any other health care 
professional, about whom he wrote in 
the statement accompanying the 
veteran's May 2000 VA Form 9 (i.e., 
the veteran alleged that he was told 
by a doctor that his hypertension 
was caused by the stress being a 
Green Beret for 17 years while in 
military service).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

b.  If the claim is denied, the RO 
should thereafter advise the veteran 
of the procedure required to perfect 
an appeal to the Board including the 
need to file a notice of 
disagreement within one year after 
notice of the decision and, after 
the RO issues a statement of the 
case, a timely Substantive Appeal.  
See 38 C.F.R. §§ 20.200, 20.302(c) 
(2001).  

c.  If, and only if, the veteran 
files a timely substantive appeal as 
to this issue should it be returned 
for review by the Board.

2.  As to the claims of service 
connection for an aortic aneurysm and a 
higher evaluation for PTSD, the RO should 
thereafter review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied. 

3.  As to the claims of service 
connection for an aortic aneurysm and a 
higher evaluation for PTSD, the RO should 
undertake the following development as 
part of its duty to assist.

a.  The veteran should be contacted 
and provided an opportunity to 
supplement the record on appeal with 
any relevant evidence. 

b.  A search should be made for any 
additional in-service medical 
records, including the veteran's 
separation examination, clinical 
records from Fort Lewis and Fort 
Bragg and private medical records 
generated in connection with the 
veteran's diagnosis and treatment 
for hypertension while serving at a 
ROTC program at Southern Arkansas 
University, from May 1978 to 
November 1980, from the Army 
Military Science Department at 
Southern Arkansas University and the 
Magnolia Clinic in Magnolia, 
Arkansas.

c.  The veteran should be contacted 
and asked to provide a list of the 
names and addresses and dates of 
treatment of all doctors and medical 
care facilities (hospitals, HMOs, 
etc.) who have treated him for heart 
disease and PTSD since immediately 
along with authorizations for the RO 
to obtain these records.

d.  After the veteran responds to 
the above request for treatment 
information, the RO should obtain 
records from each health care 
provider identified by the veteran 
(except where VA has already 
obtained all the records), including 
all post - November 1980 treatment 
records from Martin Community Army 
Hospital (including any separate 
records kept by Paul T. Chan, D.O.), 
The Warren Clinic, Saint Francis 
Hospital in Columbus, Georgia, Saint 
Francis Hospital in Tulsa, Oklahoma, 
Cardiology of Tulsa (including any 
separate records kept by Dr. James 
G. Hoff), Muskogee Regional Medical 
Center, and Monte Newcombe, LSW, 
CADC, as well as all treatment 
records from the VA Medical Center 
in Muskogee, Oklahoma.  Note: Under 
38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain those records would be 
futile."

e.  The RO should provide the 
veteran with a release form to allow 
it to obtain records from the 
insurance company that denied him 
health insurance while in Arkansas 
in the late 1970's.  After obtaining 
the veteran's consent for the 
release of records, the RO should 
contact this insurance company and 
request a copy of all available 
medical records.

f.  If any of the above records 
can't be obtained and the RO dos not 
have affirmative evidence that they 
don't exist, the RO must inform the 
veteran of the records that it was 
unable to obtain, including what 
efforts were made to obtain them.  
The RO must also inform the veteran 
that it will proceed to decide his 
appeal without these records unless 
he is able to submit them.

4.  As to the claim of service connection 
for an aortic aneurysm, the RO should 
arrange to have the veteran undergoing a 
cardiac examination.  The complete 
claims' folder, including a copy of this 
REMAND, must be furnished to and be 
reviewed by the examiner prior to 
conducting the examination of the veteran 
and the examiner must state that he/she 
reviewed the claims' folder prior to 
examining the veteran.  A typewritten 
report of examination must be associated 
with the record and must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

a.  The examiner should undertake 
all indicated tests and studies and 
all clinical findings should be 
reported in detail.  

b.  Thereafter, the examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.

c.  Subsequently, the examiner 
should provide an opinion as to all 
the current residuals of the 
veteran's aortic aneurysm and the 
correct diagnosis for each 
disability found.

d.  Thereafter, the examiner should 
give an opinion as to whether it is 
medically at least as likely as not 
that the veteran's aortic aneurysm 
and resulting residuals was: (1) the 
result of the veteran's military 
service including his presumed 
exposure to a herbicide agent while 
in military service, (2) first 
manifested itself to a compensable 
degree within one year after the 
veteran's separation from military 
service, or (3) was caused or 
aggravated by an already service 
connected disability.  

e.  If the veteran does not have a 
current heart disability, there is 
no relationship to military service, 
there is no relationship to the 
veteran's presumed exposure to a 
herbicide agent while in military 
service, the current heart 
disability did not manifested itself 
to a compensable degree within one 
year after the veteran's separation 
from military service, or current 
heart disability was not caused or 
aggravated by an already service 
connected disability the examiner 
should expressly say so and provide 
detailed reasons for such opinion. 

5.  As to the claim for a higher 
evaluation for PTSD, if and only if, the 
medical evidence obtained from the VA 
Medical Center in Muskogee, Oklahoma 
shows that the severity of the veteran's 
adverse symptomology has increased in 
severity since the September 2001 VA 
examination, should the veteran be 
scheduled for another psychiatric 
examination.  

6.  To help avoid future remand, the RO 
must ensure that the examination reports 
comply with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any of the benefits sought are 
not granted, a supplemental statement of 
the case (SSOC) should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the April 2000 
statement of the case and October 2001 
supplemental statement of the case, 
including notice of the new and old 
regulations governing claims based on 
herbicide exposure.  If the veteran 
should fail to report for any VA 
examination without good cause, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2001). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


